15-23007-rdd        Doc 4235        Filed 11/05/18 Entered 11/05/18 15:38:59 Main Document
                                                 Pg 1 of 25
                                                          Objection Deadline: November 20, 2018

 Robert J. Feinstein
 Bradford J. Sandler
 PACHULSKI STANG ZIEHL &
    JONES LLP
 780 Third Avenue, 34th Floor
 New York, New York 10017
 Telephone: (212) 561-770015-23007
 Facsimile: (212) 561-7777
 E-Mail: rfeinstein@pszjlaw.com
          bsandler@pszjlaw.com

 Counsel for the Official Committee of Unsecured Creditors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                         Chapter 11

 THE GREAT ATLANTIC & PACIFIC TEA                               Case No. 15-23007 (RDD)
 COMPANY, INC., et al.,
                                                                (Jointly Administered)
                   Debtors.


            THIRTY SEVENTH MONTHLY FEE STATEMENT OF PACHULSKI
             STANG ZIEHL & JONES LLP FOR PROFESSIONAL SERVICES
             RENDERED AND DISBURSEMENTS INCURRED AS COUNSEL
            FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
          FOR THE PERIOD FROM AUGUST 1, 2018 THROUGH AUGUST 31, 2018

 Name of Applicant:                                          Pachulski Stang Ziehl & Jones LLP
                                                             Counsel to the Official Committee of
 Authorized to Provide Professional Services to:
                                                             Unsecured Creditors
                                                             Effective July 24, 2015 pursuant to Order
 Date of Retention:
                                                             dated September 22, 2015 [Docket No. 1059]
 Period for which Compensation and
                                                             August 1, 2018 – August 31, 20181
 Reimbursement is Sought:
 Amount of Compensation Sought as Actual,
                                                             $8,106.60 (80% of $10,133.25)
 Reasonable and Necessary:
 Amount of Expense Reimbursement Sought as
                                                             $ 15.56
 Actual, Reasonable and Necessary:

 This is a:         x Monthly            Interim           Final Application.

 1
   The applicant reserves the right to include any time expended in the time period indicated above in future
 application(s) if it is not included herein.



 DOCS_NY:38262.1 00263/002
15-23007-rdd        Doc 4235        Filed 11/05/18 Entered 11/05/18 15:38:59          Main Document
                                                 Pg 2 of 25



                                          Preliminary Statement

                  1.         Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), attorneys for the Official

 Committee of Unsecured Creditors (the “Committee”) of the debtors and debtors in possession in

 the above-captioned cases (the “Debtors”), hereby submits this statement of fees and

 disbursements (the “Monthly Statement”) for the period from August 1, 2018 through August 31,

 2018 (the “Compensation Period”) in accordance with the Order Pursuant to 11 U.S.C. §§

 105(a), 330, 331, Fed. R. Bankr. P. 2016, and Local Rule 2016-1 Establishing Procedures for

 Interim Compensation and Reimbursement of Expenses of Professionals dated September 1,

 2015 [Docket No. 765] (the “Interim Compensation Order”).

                  2.         The retention of PSZ&J as counsel to the Committee was approved by this

 Court’s Order Authorizing the Employment of Pachulski Stang Ziehl & Jones LLP as Counsel to

 the Official Committee of Unsecured Creditors of the Debtors Nunc Pro Tunc to July 24, 2015

 [Docket No. 676] (the “Retention Order”). The Retention Order authorized PSZ&J to be

 compensated on an hourly basis and to be reimbursed for actual and necessary out-of-pocket

 expenses.

                  3.         On October 28, 2016, the Committee filed the Application of the Official

 Committee of Unsecured Creditors to Amend Retention of Pachulski Stang Ziehl & Jones LLP as

 Counsel [Docket No. 3280] (the “Application to Amend”). On November 17, 2016, the Court

 entered an Order Authorizing and Approving the Employment of Pachulski Stang Ziehl & Jones

 LLP as Counsel to the Official Committee of Unsecured Creditors of the Debtors, signed on

 November 16, 2016 [Docket No. 3314] (the “Amended Retention Order”), modifying the

 retention terms of PSZ&J and authorizing PSZ&J to pursue avoidance actions under sections




                                                      2
 DOCS_NY:38262.1 00263/002
15-23007-rdd        Doc 4235        Filed 11/05/18 Entered 11/05/18 15:38:59                   Main Document
                                                 Pg 3 of 25


 544, 547, 549, and 550 of the Bankruptcy Code (the “Avoidance Actions”) on a partial

 contingency fee basis effective as of November 16, 2016.

                  4.         Specifically, the Amended Retention Order authorizes compensation

 payable to PSZ&J, subject to Court approval and in accordance with section 330 of the

 Bankruptcy Code, on (A) the greater of (i) thirty-three percent (33%) of the gross recovery to the

 estates from each Avoidance Action; or (ii) (a) an hourly basis charged at fifty (50) percent of

 PSZ&J’s standard hourly rates then in effect for work expended in pursuing an Avoidance

 Action, plus (B) reimbursement of all actual and necessary expenses.2 The Amended Retention

 Order also provides that the Prepetition PIK Notes Secured Parties and Prepetition Convertible

 Notes Secured Parties shall pay the fees incurred in the pursuit of any Avoidance Action to a

 maximum amount of 33% of the cash recovery from each Avoidance Action (the “Lender Paid

 Percentage”), and to the extent the fees of such Avoidance Action exceed this amount, the estates

 shall pay the difference between the amount due under paragraph 10(a) of the Application to

 Amend and the Lender Paid Percentage. Reimbursement of expenses for the pursuit and

 settlement of the Avoidance Actions shall be payable first from the recovery of such Avoidance

 Action, and second from the estates.

                  5.         PSZJ bills its time and expenses for services provided under the Retention

 Order to matter 002 (“Matter 002”) and bills its time and expenses for services provided under

 the Amended Retention Order to matter 003 (“Matter 003”).

                  6.         PSZ&J requests: (a) interim allowance and payment of compensation in

 the amount of $8,106.60 (80% of $10,133.25) for fees on account of reasonable and necessary


 2
   PSZ&J will seek allowance and payment of the contingency fee portion in connection with the pursuit of
 Avoidance Actions and related expenses in later application(s). This Monthly Statement only covers the reduced
 hourly rate component of the fees incurred in Matter 003 during the Compensation Period in accordance with the
 Amended Retention Order.


                                                         3
 DOCS_NY:38262.1 00263/002
15-23007-rdd        Doc 4235        Filed 11/05/18 Entered 11/05/18 15:38:59           Main Document
                                                 Pg 4 of 25


 professional services rendered to the Committee by PSZ&J for Matter 002 and Matter 003; and

 (b) reimbursement of actual and necessary costs and expenses in the amount of $15.56 incurred

 by PSZ&J during the Compensation Period for Matter 002. PSZ&J reserves the right to apply in

 the future for reimbursement of actual and necessary costs and expenses, if any, incurred by

 members of the Committee in connection with their service as members of the Committee during

 the Compensation Period.

        Services Rendered and Disbursements Incurred During the Compensation Period

                  7.         Exhibit A sets forth a timekeeper summary that includes the respective

 names, positions, department, bar admissions, hourly billing rates and aggregate hours spent by

 each PSZ&J professional and paraprofessional that provided services to the Committee during

 the Compensation Period for Matter 002 and Matter 003. The rates charged by PSZ&J for

 services rendered to the Committee are the same rates that PSZ&J charges generally for

 professional services rendered to its non-bankruptcy clients.

                  8.         Exhibit B sets forth a task code summary that includes the aggregate

 hours per task code spent by PSZ&J professionals and paraprofessionals in rendering services to

 the Committee during the Compensation Period for Matter 002 and Matter 003.

                  9.         Exhibit C sets forth a disbursement summary that includes the aggregate

 expenses, organized by general disbursement categories, incurred by PSZ&J in connection with

 services rendered to the Committee during the Compensation Period for Matter 002.

                  10.        Exhibit D sets forth a complete itemization of all time records and

 expenses for PSZ&J professionals and paraprofessionals for the Compensation Period for Matter

 002.




                                                      4
 DOCS_NY:38262.1 00263/002
15-23007-rdd        Doc 4235        Filed 11/05/18 Entered 11/05/18 15:38:59           Main Document
                                                 Pg 5 of 25


                  11.        Exhibit E sets forth a complete itemization of all time records and

 expenses for PSZ&J professionals and paraprofessionals for the Compensation Period for Matter

 003.

                                     Notice and Objection Procedures

                  12.        No trustee or examiner has been appointed in these chapter 11 cases.

 Pursuant to the Interim Compensation Order, notice of the Monthly Statement has been served

 by overnight mail upon: (i) the Debtors c/o The Great Atlantic & Pacific Tea Company, Inc.,

 800 d Lake St., Ramsey, New Jersey 07675; (ii) the attorneys for the Debtors, Weil, Gotshal &

 Manges LLP, 767 Fifth Avenue, New York, New York 10153 (Attn: Ray C. Schrock, P.C.,

 Garrett A. Fail, Esq., and Sunny Singh, Esq.); (iii) the U.S. Trustee, 201 Varick Street, Suite

 1006, New York, New York 10014 (Attn: Brian Masumoto, Esq.); and (iv) the attorneys for

 Fortress Credit Corp., as agent for the DIP Lender, Jones Day, 222 East 41st Street, New York,

 New York 10017 (Attn: Scott J. Greenberg, Esq.) (collectively, the “Notice Parties”). PSZ&J

 submits that no other or further notice need be provided.

                  13.        Pursuant to the Interim Compensation Order, objections to this Monthly

 Statement, if any, must be served upon the Notice Parties no later than November 20, 2018 (the

 “Objection Deadline”), setting forth the nature of the objection and the amount of fees or

 expenses at issue.

                  14.        If no objections to this Monthly Statement are made on or before the

 Objection Deadline, the Debtors shall pay PSZ&J 80% of the fees and 100% of the expenses

 identified in the Monthly Statement.

                  15.        To the extent an objection to this Monthly Statement is timely made, the

 Debtors shall withhold payment of that portion of the Monthly Statement to which the objection

 is directed and promptly pay the remainder of the fees and disbursements in the percentages set


                                                      5
 DOCS_NY:38262.1 00263/002
15-23007-rdd        Doc 4235    Filed 11/05/18 Entered 11/05/18 15:38:59           Main Document
                                             Pg 6 of 25


 forth above. To the extent such objection is not resolved; it shall be preserved and presented to

 the Court at the next interim or final fee application hearing.

 Dated: November 5, 2018
        New York, New York                 PACHULSKI STANG ZIEHL & JONES LLP

                                           /s/ Robert J. Feinstein
                                           Robert J. Feinstein
                                           Bradford J. Sandler
                                           780 Third Avenue, 34th Floor
                                           New York, NY 10017
                                           Telephone: (212) 561-7700
                                           Facsimile: (212) 561-7777
                                           Email: rfeinstein@pszjlaw.com
                                                   bsandler@pszjlaw.com

                                           Counsel for the Official Committee of Unsecured
                                           Creditors




                                                   6
 DOCS_NY:38262.1 00263/002
      15-23007-rdd        Doc 4235      Filed 11/05/18 Entered 11/05/18 15:38:59         Main Document
                                                     Pg 7 of 25


                                                  EXHIBIT A

                                             Timekeeper Summary

                                                                                      TOTAL
NAME OF                                    YEAR        YEAR OF           HOURLY                  TOTAL
                           TITLE                                                      HOURS
PROFESSIONAL                               ADMITTED    PARTNERSHIP       RATE                    COMPENSATION
                                                                                      BILLED
Bradford J. Sandler        Partner         1996        2010              $ 925.00        1.30        $1,202.50
*Bradford J. Sandler       Partner         1996        2010              $ 462.50        0.90          $416.25
*Andrew W. Caine           Partner         1983        1989               $497.50       10.30        $5,124.25
*Beth E. Levine            Of Counsel      1993        N/A                $375.00        0.80          $300.00
*Jeffrey P. Nolan          Of Counsel      1992        N/A                $375.00        2.80        $1,050.00
*Steven W. Golden          Associate       2015        N/A                $247.50        0.40           $99.00
Patricia J. Jeffries       Paralegal       N/A         N/A                $375.00        0.80          $300.00
La Asia S. Canty           Paralegal       N/A         N/A                $375.00        2.70        $1,012.50
*La Asia S. Canty          Paralegal       N/A         N/A                $187.50        2.70          $506.25
*Mike A. Matteo            Paralegal       N/A         N/A                $175.00        0.70          $122.50
Total                                                                                   23.40       $10,133.25

       *These hours represent time billed at a reduced rate of 50% of hourly billing rate pursuant to the
       Amended Retention Order (defined herein) for services provided solely in connection with work
       related to the Avoidance Actions.




       DOCS_NY:38262.1 00263/002
15-23007-rdd        Doc 4235   Filed 11/05/18 Entered 11/05/18 15:38:59   Main Document
                                            Pg 8 of 25


                                         EXHIBIT B

                                     Task Code Summary

                                                                           Matter 002

       Code                       Description               Hours         Amount
        CA        Case Administration                        1.00            $485.00
        CO        Claims Admin/Objections[B310]              0.70            $647.50
       CPO        Comp. of Prof./Others                      1.30            $597.50
        OP        Operations                                 0.10             $92.50
        PC        PSZ&J Compensation                         1.60            $600.00
        SL        Stay Litigation                            0.10             $92.50
                  TOTAL                                      4.80          $2,515.00


                                                                           Matter 003

       Code                     Description                 Hours         Amount
        AC        Avoidance Actions                         16.50          $6,963.00
        PC        PSZ&J Compensation                         2.10            $655.25
                  TOTAL                                     18.60          $7,618.25




 DOCS_NY:38262.1 00263/002
15-23007-rdd        Doc 4235    Filed 11/05/18 Entered 11/05/18 15:38:59   Main Document
                                             Pg 9 of 25


                                           EXHIBIT C

                                      Disbursement Summary

                                                                     Matter 002

                         Expenses (by Category)                 Amounts
            Postage                                                  $15.56
            TOTAL                                                   $ 15.56




 DOCS_NY:38262.1 00263/002
15-23007-rdd        Doc 4235   Filed 11/05/18 Entered 11/05/18 15:38:59   Main Document
                                            Pg 10 of 25


                                         EXHIBIT D

                                         (Matter 002)




 DOCS_NY:38262.1 00263/002
      15-23007-rdd    Doc 4235    Filed 11/05/18 Entered 11/05/18 15:38:59       Main Document
                                               Pg 11 of 25

                                 Pachulski Stang Ziehl & Jones LLP
                                           780 Third Avenue
                                              34th Floor
                                          New York, NY 10017
                                                                   August 31, 2018
BJS                                                                Invoice 120390
                                                                   Client   00263
                                                                   Matter   00002
                                                                            RJF
RE: Committee Representation

___________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 08/31/2018
               FEES                                                  $2,515.00
               EXPENSES                                                $15.56
               TOTAL CURRENT CHARGES                                 $2,530.56

               BALANCE FORWARD                                      $41,141.01
               TOTAL BALANCE DUE                                    $43,671.57
       15-23007-rdd         Doc 4235        Filed 11/05/18 Entered 11/05/18 15:38:59       Main Document
                                                         Pg 12 of 25

Pachulski Stang Ziehl & Jones LLP                                                         Page:     2
A&P Tea O.C.C.                                                                            Invoice 120390
00263     00002                                                                           August 31, 2018




 Summary of Services by Task Code
 Task Code              Description                                               Hours                       Amount

 CA                     Case Administration [B110]                                 1.00                       $485.00
 CO                     Claims Admin/Objections[B310]                              0.70                       $647.50
 CPO                    Comp. of Prof./Others                                      1.30                       $597.50
 OP                     Operations [B210]                                          0.10                        $92.50
 PC                     PSZ&J Compensation                                         1.60                       $600.00
 SL                     Stay Litigation [B140]                                     0.10                        $92.50
                                                                                   4.80                      $2,515.00

 Summary of Services by Professional
 ID           Name                                      Title             Rate            Hours               Amount

 BJS          Sandler, Bradford J.                      Partner          925.00            1.30             $1,202.50
 LSC          Canty, La Asia S.                         Paralegal        375.00            2.70             $1,012.50
 PJJ          Jeffries, Patricia J.                     Paralegal        375.00            0.80              $300.00
                                                                                          4.80               $2,515.00




 Summary of Expenses
Description                                                                                                   Amount

Postage [E108]                                                                                                 $15.56



                                                                                                               $15.56
    15-23007-rdd        Doc 4235       Filed 11/05/18 Entered 11/05/18 15:38:59                 Main Document
                                                    Pg 13 of 25

Pachulski Stang Ziehl & Jones LLP                                                              Page:     3
A&P Tea O.C.C.                                                                                 Invoice 120390
00263     00002                                                                                August 31, 2018


                                                                                       Hours           Rate      Amount
  Case Administration [B110]
08/10/2018    PJJ     CA        Update critical dates memo, calendar entries and        0.30       375.00        $112.50
                                reminders.
08/20/2018    PJJ     CA        Update critical dates memo, calendar entries and        0.10       375.00         $37.50
                                reminders.
08/20/2018    BJS     CA        Review critical dates and discuss with Patricia         0.10       925.00         $92.50
                                Jeffries
08/27/2018    PJJ     CA        Update critical dates memo, calendar entries and        0.20       375.00         $75.00
                                reminders.
08/27/2018    BJS     CA        Review critical dates and discuss with Patricia         0.10       925.00         $92.50
                                Jeffries
08/30/2018    PJJ     CA        Update critical dates memo, calendar entries and        0.20       375.00         $75.00
                                reminders.
                                                                                        1.00                     $485.00

  Claims Admin/Objections[B310]
08/23/2018    BJS     CO        Review Duplechin letter regarding claim.                0.10       925.00         $92.50
08/28/2018    BJS     CO        Review Goodrich response to claim objection.            0.20       925.00        $185.00
08/28/2018    BJS     CO        Review Glick response to claim objection.               0.30       925.00        $277.50
08/29/2018    BJS     CO        Various emails with BL regarding Priscilla Jimenez      0.10       925.00         $92.50
                                PI claim
                                                                                        0.70                     $647.50

  Comp. of Prof./Others
08/23/2018    BJS     CPO       Review Zolfo Cooper fee application                     0.10       925.00         $92.50
08/23/2018    LSC     CPO       File and serve Zolfo Cooper's 8th interim fee           0.30       375.00        $112.50
                                application.
08/23/2018    LSC     CPO       Finalize, file, and serve Zolfo Cooper's 8th interim    0.80       375.00        $300.00
                                fee application and correspondence regarding the
                                same (.5); draft and file certificate of service for
                                same (.3).
08/27/2018    BJS     CPO       Review Weil Gotshal fee application                     0.10       925.00         $92.50
                                                                                        1.30                     $597.50

  Operations [B210]
08/28/2018    BJS     OP        Review Monthly operating report                         0.10       925.00         $92.50
                                                                                        0.10                      $92.50
    15-23007-rdd        Doc 4235       Filed 11/05/18 Entered 11/05/18 15:38:59                     Main Document
                                                    Pg 14 of 25

Pachulski Stang Ziehl & Jones LLP                                                                  Page:     4
A&P Tea O.C.C.                                                                                     Invoice 120390
00263     00002                                                                                    August 31, 2018


                                                                                           Hours           Rate         Amount
  PSZ&J Compensation
08/17/2018    LSC     PC        Prepare draft monthly fee statement.                        0.50       375.00           $187.50
08/27/2018    LSC     PC        Prepare PSZJ's 34th monthly fee statement.                  0.50       375.00           $187.50
08/29/2018    LSC     PC        Finalize, file, and serve May monthly fee statement         0.60       375.00           $225.00
                                (.4); draft and file certificate of service for the same
                                (.2).
                                                                                            1.60                        $600.00

  Stay Litigation [B140]
08/23/2018    BJS     SL        Review Stay relief stipulation.                             0.10       925.00            $92.50
                                                                                            0.10                         $92.50

 TOTAL SERVICES FOR THIS MATTER:                                                                                     $2,515.00
    15-23007-rdd        Doc 4235      Filed 11/05/18 Entered 11/05/18 15:38:59    Main Document
                                                   Pg 15 of 25

Pachulski Stang Ziehl & Jones LLP                                                Page:     5
A&P Tea O.C.C.                                                                   Invoice 120390
00263     00002                                                                  August 31, 2018



Expenses
 08/23/2018   PO        00263.00002 :Postage Charges for 08-23-18                    8.20

 08/28/2018   PO        00263.00002 :Postage Charges for 08-28-18                    7.36

   Total Expenses for this Matter                                                $15.56
    15-23007-rdd             Doc 4235           Filed 11/05/18 Entered 11/05/18 15:38:59                 Main Document
                                                             Pg 16 of 25

Pachulski Stang Ziehl & Jones LLP                                                                       Page:     6
A&P Tea O.C.C.                                                                                          Invoice 120390
00263     00002                                                                                         August 31, 2018




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through 08/31/2018

Total Fees                                                                                                                 $2,515.00
Chargeable costs and disbursements                                                                                           $15.56
Total Due on Current Invoice.....................                                                                          $2,530.56

Outstanding Balance from prior Invoices as of 08/31/2018       (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed          Balance Due


     112677                        01/31/2016                 $170,609.00                          $2,878.01               $5,247.00
     112977                        02/29/2016                  $49,146.00                          $1,123.12               $9,829.20
     114146                        03/31/2016                  $64,740.50                           $167.22               $12,948.10
     119255                        03/31/2018                   $1,478.00                             $4.00                 $295.60
     119807                        04/30/2018                   $5,691.00                            $14.00                $1,138.20
     120138                        05/31/2018                   $5,505.50                            $70.72                $5,576.22
     120308                        06/30/2018                   $2,935.50                            $14.48                $2,949.98
     120324                        07/31/2018                   $3,135.50                            $21.21                $3,156.71


Total Amount Due on Current and Prior Invoices                                                                            $43,671.57
15-23007-rdd        Doc 4235   Filed 11/05/18 Entered 11/05/18 15:38:59   Main Document
                                            Pg 17 of 25


                                         EXHIBIT E

                                         (Matter 003)




 DOCS_NY:38262.1 00263/002
      15-23007-rdd    Doc 4235    Filed 11/05/18 Entered 11/05/18 15:38:59   Main Document
                                               Pg 18 of 25

                                 Pachulski Stang Ziehl & Jones LLP
                                           780 Third Avenue
                                              34th Floor
                                          New York, NY 10017
                                                                   August 31, 2018
BJS                                                                Invoice 120389
                                                                   Client   00263
                                                                   Matter   00003
                                                                            AWC
RE: Preference Engagement

___________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 08/31/2018
               FEES                                                  $7,618.25
               EXPENSES                                                $19.10
               TOTAL CURRENT CHARGES                                 $7,637.35

               BALANCE FORWARD                                      $97,384.65
               TOTAL BALANCE DUE                                   $105,022.00
      15-23007-rdd        Doc 4235         Filed 11/05/18 Entered 11/05/18 15:38:59       Main Document
                                                        Pg 19 of 25

Pachulski Stang Ziehl & Jones LLP                                                        Page:     2
A&P Tea O.C.C.                                                                           Invoice 120389
00263     00003                                                                          August 31, 2018




 Summary of Services by Task Code
 Task Code            Description                                                Hours                       Amount

 AC                    Avoidance Actions                                         16.50                      $6,963.00
 PC                    PSZ&J Compensation                                         2.10                       $655.25
                                                                                 18.60                      $7,618.25

 Summary of Services by Professional
 ID           Name                                   Title               Rate             Hours              Amount

 AWC          Caine, Andrew W.                       Partner            497.50            10.30            $5,124.25
 BEL          Levine, Beth E.                        Counsel            375.00             0.80             $300.00
 BJS          Sandler, Bradford J.                   Partner            462.50             0.90             $416.25
 JPN          Nolan, Jeffrey P.                      Counsel            375.00             2.80            $1,050.00
 LSC          Canty, La Asia S.                      Paralegal          187.50             2.70             $506.25
 MAM          Matteo, Mike A.                        Paralegal          175.00             0.70             $122.50
 SWG          Golden, Steven W.                      Associate          247.50             0.40              $99.00
                                                                                         18.60              $7,618.25




 Summary of Expenses
Description                                                                                                  Amount

Pacer - Court Research                                                                                         $6.00



Postage [E108]                                                                                                 $9.00



Reproduction/ Scan Copy                                                                                        $4.10



                                                                                                              $19.10
    15-23007-rdd        Doc 4235       Filed 11/05/18 Entered 11/05/18 15:38:59               Main Document
                                                    Pg 20 of 25

Pachulski Stang Ziehl & Jones LLP                                                            Page:     3
A&P Tea O.C.C.                                                                               Invoice 120389
00263     00003                                                                              August 31, 2018


                                                                                     Hours           Rate      Amount
  Avoidance Actions
08/01/2018    JPN     AC        Receive documents from Defendant, Palermo ;           0.40       375.00        $150.00
                                Telephone conference with opposing counsel
                                regarding sale documents.
08/02/2018    AWC     AC        Emails with counsel regarding Honickman               0.40       497.50        $199.00
                                settlement agreement, issues.
08/02/2018    JPN     AC        Meet with Dietz & Watson regarding Pre-Trial          0.20       375.00         $75.00
                                Conference.
08/02/2018    JPN     AC        Settlement discussions with Defendant, Boar's Head    0.40       375.00        $150.00
                                Distributors.
08/03/2018    AWC     AC        Review revised Honickman settlement agreement         0.50       497.50        $248.75
                                and emails with counsel thereon.
08/03/2018    JPN     AC        Exchange correspondence with R. Gruenberg             0.20       375.00         $75.00
                                regarding Dietz.
08/06/2018    JPN     AC        Meet with Michael A. Matteo regarding August          0.20       375.00         $75.00
                                installment payments.
08/06/2018    JPN     AC        Meet with Beth E. Levine regarding Notice of          0.20       375.00         $75.00
                                Adjournment; Follow-up with Defendant.
08/06/2018    BEL     AC        Email and telephone conference with Jeffrey P.        0.20       375.00         $75.00
                                Nolan regarding open adversary.
08/07/2018    JPN     AC        Meet with counsel for Dietz & Watson regarding        0.20       375.00         $75.00
                                adjournment.
08/07/2018    BEL     AC        Telephone conference with Judge Drain's chambers      0.20       375.00         $75.00
                                and Jeffrey P. Nolan regarding scheduling issues.
08/08/2018    BEL     AC        Telephone conference with courtroom deputy            0.20       375.00         $75.00
                                regarding scheduling issues.
08/08/2018    AWC     AC        Emails with OC and counsel regarding Honickman        0.60       497.50        $298.50
                                settlement agreement.
08/08/2018    LSC     AC        Calendar adversary proceeding deadlines.              0.30       187.50         $56.25
08/09/2018    AWC     AC        Emails with counsel and OC regarding Honickman        0.60       497.50        $298.50
                                agreement language.
08/09/2018    JPN     AC        Follow-up regarding settlement payments; Review       0.20       375.00         $75.00
                                correspondence with D. Devito.
08/09/2018    MAM     AC        Email to Dawn DeVito regarding status of              0.10       175.00         $17.50
                                settlement payments.
08/09/2018    MAM     AC        Updates to settlement tracking chart regarding        0.20       175.00         $35.00
                                settlement payments received.
08/10/2018    AWC     AC        Emails with counsel and OC regarding Honickman        0.60       497.50        $298.50
                                matter.
08/13/2018    AWC     AC        Emails with counsel regarding Honickman               0.60       497.50        $298.50
                                agreement and revise agreement.
    15-23007-rdd        Doc 4235       Filed 11/05/18 Entered 11/05/18 15:38:59                  Main Document
                                                    Pg 21 of 25

Pachulski Stang Ziehl & Jones LLP                                                               Page:     4
A&P Tea O.C.C.                                                                                  Invoice 120389
00263     00003                                                                                 August 31, 2018


                                                                                        Hours           Rate      Amount
08/15/2018    AWC     AC        Calls and emails with OC and counsel regarding           1.30       497.50        $646.75
                                Honickman settlement agreement and review
                                omnibus settlement order and case management
                                order; review all matters and emails with team
                                thereon.
08/15/2018    JPN     AC        Draft correspondence to Defendant, Dietz &               0.20       375.00         $75.00
                                Watson.
08/16/2018    AWC     AC        Emails with counsel and OC regarding Honickman           0.90       497.50        $447.75
                                settlement and review/revise agreement.
08/17/2018    AWC     AC        Emails regarding Honickman agreement, side email.        0.30       497.50        $149.25
08/20/2018    BJS     AC        Attention to settlements                                 0.30       462.50        $138.75
08/20/2018    AWC     AC        Emails regarding Honickman settlement.                   0.20       497.50         $99.50
08/20/2018    BEL     AC        Transmit stipulation to chambers.                        0.20       375.00         $75.00
08/20/2018    LSC     AC        Draft, file, and serve notice of rescheduled pretrial    0.30       187.50         $56.25
                                conference and correspondence with B. Levine
                                regarding the same.
08/21/2018    AWC     AC        Emails with OC and counsel regarding Honickman           0.30       497.50        $149.25
                                settlement.
08/22/2018    AWC     AC        Emails with counsel regarding Honickman                  0.50       497.50        $248.75
                                settlement.
08/23/2018    BJS     AC        Attention to preferences/settlements                     0.30       462.50        $138.75
08/23/2018    AWC     AC        Emails with counsel regarding Honickman                  1.30       497.50        $646.75
                                settlement, review Omnibus settlement motion, draft
                                notice of settlement, review and revise tolling
                                stipulation.
08/24/2018    AWC     AC        Review case management order and emails                  0.40       497.50        $199.00
                                regarding Honickman notice.
08/24/2018    LSC     AC        Electronic filing and service of Notice of               1.00       187.50        $187.50
                                Honickman settlement and corresponence regarding
                                the same.
08/27/2018    AWC     AC        Emails regarding Honickman settlement agreement.         0.20       497.50         $99.50
08/28/2018    AWC     AC        Review and revise status report to Court.                0.30       497.50        $149.25
08/28/2018    JPN     AC        Review avoidance action report; Respond.                 0.20       375.00         $75.00
08/28/2018    MAM     AC        Draft Fifth Certificate regarding status of settled      0.40       175.00         $70.00
                                adversary proceedings and forward same.
08/28/2018    LSC     AC        Electronically file preference status report and         0.20       187.50         $37.50
                                correspondence regarding the same.
08/29/2018    AWC     AC        Emails with counsel regarding Honickman                  0.40       497.50        $199.00
                                settlement agreement/notice and revise tracking
                                report.
08/31/2018    AWC     AC        Emails with counsel regarding Honickman                  0.40       497.50        $199.00
                                settlement, agreement, notice.
    15-23007-rdd        Doc 4235       Filed 11/05/18 Entered 11/05/18 15:38:59                Main Document
                                                    Pg 22 of 25

Pachulski Stang Ziehl & Jones LLP                                                             Page:     5
A&P Tea O.C.C.                                                                                Invoice 120389
00263     00003                                                                               August 31, 2018


                                                                                      Hours           Rate         Amount
08/31/2018    JPN     AC        Review terms of offers and counter-offer; Telephone    0.40       375.00           $150.00
                                conference with counsel for Palermo regarding
                                settlement.
                                                                                      16.50                      $6,963.00

  PSZ&J Compensation
08/28/2018    AWC     PC        Review and revise contingency fee application.         0.50       497.50           $248.75
08/29/2018    BJS     PC        Review and revise PSZJ contingency fee application     0.30       462.50           $138.75
08/29/2018    SWG     PC        Revise contingency fee application.                    0.40       247.50            $99.00
08/29/2018    LSC     PC        Update expense spreadsheet for contingency fee         0.90       187.50           $168.75
                                application.
                                                                                       2.10                        $655.25

 TOTAL SERVICES FOR THIS MATTER:                                                                                $7,618.25
    15-23007-rdd        Doc 4235      Filed 11/05/18 Entered 11/05/18 15:38:59    Main Document
                                                   Pg 23 of 25

Pachulski Stang Ziehl & Jones LLP                                                Page:     6
A&P Tea O.C.C.                                                                   Invoice 120389
00263     00003                                                                  August 31, 2018



Expenses
 08/24/2018   PO        00263.00003 :Postage Charges for 08-24-18                    9.00

 08/24/2018   RE2       SCAN/COPY ( 27 @0.10 PER PG)                                 2.70

 08/28/2018   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                 1.40

 08/31/2018   PAC       Pacer - Court Research                                       6.00

   Total Expenses for this Matter                                                $19.10
    15-23007-rdd             Doc 4235           Filed 11/05/18 Entered 11/05/18 15:38:59                  Main Document
                                                             Pg 24 of 25

Pachulski Stang Ziehl & Jones LLP                                                                        Page:     7
A&P Tea O.C.C.                                                                                           Invoice 120389
00263     00003                                                                                          August 31, 2018




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through 08/31/2018

Total Fees                                                                                                                  $7,618.25
Chargeable costs and disbursements                                                                                            $19.10
Total Due on Current Invoice.....................                                                                           $7,637.35

Outstanding Balance from prior Invoices as of 08/31/2018       (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed           Balance Due


     115230                        11/30/2016                   $3,896.00                               $5.40                   $5.40
     115373                        12/31/2016                  $12,543.00                            $947.97                 $149.77
     115723                        01/31/2017                  $29,480.00                           $3,807.65               $3,807.65
     115851                        02/28/2017                  $30,366.00                            $469.53                 $469.53
     116274                        03/31/2017                  $39,504.75                           $2,658.02               $2,658.02
     116466                        04/30/2017                  $36,580.00                             $60.90                  $60.90
     116762                        05/31/2017                  $38,855.00                           $1,532.78               $1,532.78
     116983                        06/30/2017                  $36,418.75                            $176.71                 $176.71
     117225                        07/31/2017                  $40,686.75                          $10,159.65              $10,159.65
     117468                        08/31/2017                  $45,954.75                            $204.08                 $204.08
     117797                        09/30/2017                  $38,674.00                            $168.32                 $168.32
     117883                        10/31/2017                  $54,125.00                            $462.81                 $462.81
     118011                        11/30/2017                  $43,458.00                            $529.83                 $529.83
     118256                        12/31/2017                  $41,649.50                           $3,091.40               $2,976.83
     118488                        01/31/2018                  $47,323.13                           $4,515.03               $4,515.03
     118935                        02/28/2018                  $13,363.50                           $2,863.60               $2,863.60
     119200                        03/31/2018                  $13,080.00                               $9.00               $2,616.00
     119803                        04/30/2018                  $27,662.00                           $2,788.03               $5,532.40
     120137                        05/31/2018                  $14,822.00                           $3,718.43              $18,540.43
     120307                        06/30/2018                  $21,987.75                           $5,261.39              $27,249.14
    15-23007-rdd        Doc 4235      Filed 11/05/18 Entered 11/05/18 15:38:59    Main Document
                                                   Pg 25 of 25

Pachulski Stang Ziehl & Jones LLP                                                Page:     8
A&P Tea O.C.C.                                                                   Invoice 120389
00263     00003                                                                  August 31, 2018

    120323                   07/31/2018             $12,564.25              $141.52                $12,705.77


Total Amount Due on Current and Prior Invoices                                                 $105,022.00
